Case 3:20-bk-00133-CJJ Doc19 Filed 01/30/20 Page 1of2

Fill in this information to identify your case:

Debtor 1 Clarissa Lynette Smith

FILED VIA MAIL
JACKSONVILLE, FLORIDA

JAN 3 0 2020

 

First Name Middle Name

Debtor 2

CLERK, U.S. BANKRUPTCY COURT

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: Middle District of Florida
Case number 3:20-bk-00133

{If known)

 

MIDDLE CISTRICT OF FLORIDA

H

U) Check if this is an
amended filing

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 ois

 

{f you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

BH you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

eee us Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

Identify the creditor and the property that is collateral

Creditor’s
name. CarMax Auto

Description of 2017 Chervrolet Equinox

property
securing debt:

What do you intend to do with the property that
secures a debt?

Did you claim the property
as exempt on Schedule C?

CJ] Surrender the property. WI No
(CJ Retain the property and redeem it. OC) Yes
ui Retain the property and enter into a

Reaffirmation Agreement.

(] Retain the property and [explain]:

 

 

Creditor's oo .
name: One Main Financial

Description of 2006 Chevrolet Malibu
property
securing debt:

O) Surrender the property. tI No
af Retain the property and redeem it. Q yes

Retain the property and enter into a
CH Reaffirmation Agreement.

{J Retain the property and [explain]:

 

 

Creditor’s
name: Acceptance Now

Description of 5PC Sectional Ottoman Furniture

property Furniture is worn/torn
securing debt:

LJ Surrender the property. Wd No
(Retain the property and redeem it. UO) Yes
CJ Retain the property and enter into a

Reaffirmation Agreement.

@i Retain the property and [explain]:
retain property for $ 25.00

 

 

Creditor’s
name:

Description of

property
securing debt:

Official Form 108

QQ Surrender the property. LINo
C] Retain the property and redeem it. {) Yes
1) Retain the property and enter into a

Reaffirmation Agreement.

() Retain the property and [explain]:

 

Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
Case 3:20-bk-00133-CJJ Doc19 Filed 01/30/20 Page 2 of 2

Debtor 4 Clarissa Lynette Smith Case number Uf known) 3-20-bk-00133

First Name Middle Name Last Name

| Part 2 | List Your Unexpired Personal Property Leases

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: ONo
Oye

Description of leased s

property:

Lessor’s name: O No

Description of leased UO Yes

property:

Lessor’s name: OINo

Description of leased Ql Yes

property:

Lessor’s name: CJ No
LQ Yes

Description of leased

property:

Lessor's name: Q No
QO] Yes

Description of leased

property:

Lessor’s name: CO) No

ge QO Yes

Description of leased

property:

Lessor’s name: * QNo
LJ Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 

X Clarissa Lynette Smith x
Signature of Debtor 1 Signature of Debtor 2
Date 01/20/2020 Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
